Citation Nr: 1138992	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, a remand is required to obtain outstanding records from the Social Security Administration (SSA) and afford the Veteran VA examinations to determine the current severity of his service-connected disabilities.

The Veteran is service-connected for spondylolisthesis and spondylolysis of L5 condition with left S1 radiculopathy, rated as 60 percent; and major depressive disorder, rated as 50 percent.  His combined evaluation is 80 percent.

The record reflects that the Veteran has been granted SSA disability benefits based, in part, on his service-connected psychiatric disorder.  Although the record contains several documents from the SSA, including a copy of the favorable notice letter, a portion of a report entitled, "Mental Residual Functional Capacity Assessment," and reports of psychiatric examination, the record also indicates that there are other outstanding SSA records that may be pertinent to the appeal, including the decision granting benefits and the remainder of the Mental Residual Functional Capacity Assessment report.  Thus, the RO should request from the SSA all reports pertaining to the Veteran.

The Veteran underwent VA examinations for his service-connected low back and psychiatric disorders in October 2006.  Although the examination reports provide an assessment of the individual impact of each of his service-connected disabilities on employment, they do not contain an opinion on whether his disabilities in concert prevent him from securing or following a substantially gainful occupation.  Further, the reports are now five years old, and, in an August 2011 statement, the Veteran's representative asserted that the disabilities have since worsened.  In this regard, VA treatment notes reflect that the Veteran underwent lumbar epidural steroid injections in April and August 2007, and that he was assigned a GAF (global assessment of functioning) score in October 2009 that is lower than assigned during the VA examination and in the intervening years.  Given the above evidence indicating a worsening of his disabilities, the RO should schedule him for VA examinations to determine whether his service-connected disabilities, either alone or in concert, render him unable to secure or follow a substantially gainful occupation. 

Lastly, the RO should obtain updated VA medical records.  In this regard, the record contains VA treatment notes from the Ponce VA Outpatient Clinic (OPC) and San Juan VA Medical Center (VAMC) through January 2008.  Of note, the record is missing treatment notes from April through July 2007.  Thus, the RO should obtain all outstanding treatment notes from the above VA facilities.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the SSA copies of records associated with the Veteran's disability claim, including all disability determination(s) and medical records considered.  In particular, attempt to secure the full report of "Mental Residual Functional Capacity Assessment."  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.  Obtain all outstanding records of treatment from the Ponce VA OPC and San Juan VAMC since February 2008, as well as those from April through July 2007.  

3.  After completion of the above, schedule the Veteran for VA orthopedic and psychiatric examinations, by appropriate specialists, to determine the nature, extent and severity of his low back and major depressive disorders.  All indicated tests and studies should be undertaken.  The claims file should be made available to, and be reviewed by, each examiner in connection with the examination, and the examiner's report should so indicate.  Please provide the psychiatric examination after the orthopedic examination.

Each examiner should also include a statement as to the effect of the Veteran's disability on his occupational functioning and daily activities. 

The examiner conducting the psychiatric examination, after reviewing the report of the orthopedic examination, should also provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in concert, render him unable to secure or follow a substantially gainful occupation.  In this regard, a Global Assessment of Functioning (GAF) score should be provided for the service-connected major depressive disorder.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

4.  After completion of the above, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

